DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
2.    The following is a quotation of 35 U.S.C. 112(b):
        (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.    Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

        Regarding claim 22, it is unclear whether “an energy refilling area” (line 5) refers to “an energy refilling area” (line 3).
        Regarding claim 30, it is unclear whether “an energy refilling area” (lines 5, and 6) refers to “an energy refilling area” (line 4).
        Regarding claim 38, it is unclear whether “an energy refilling area” (line 6) refers to “an energy refilling area” (line 3).
        Claims 23-29, 31-37, and 39-41 are rejected for incorporating the above deficiency by dependency.

Double Patenting
4.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
      A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
      The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidanee/eTD-info-Fjsp.

          Claims 22-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,513,698.
         Regarding claims 22-41: Althought the conflicting claims are not identical, they are not patentably distinct from each other because claims 22-41 of the application are anticipated by claims 1-20 of US Patent No. 9,513,698. Because claims 22, 30, and 38 of the instant application are broader than the claims 1, 9, and 17 of the US Patent No. 9,513,698. In this case it is known that the claims 22, 30, and 38 of the instant application do not include the limitation “a plurality of wheels”.  
          Claims 22, 30, and 38 of instant application and claims 1, 9, and 17 of US Patent No. 10,661,810 are mapped below
Instant Application
US Patent No. 9,513,698

A mobile station, comprising: a receiver which receives location information; and a controller which: determines the location of the mobile station using the location information; determines whether the mobile station is in an energy refilling area based upon the determined location of the mobile station; and renders an energy refilling menu when it is determined that the mobile station is in an energy refilling area, wherein the energy refilling menu comprises at least one selection item which comprises at least one of an energy refilling menu item, a refueling menu item, a door open menu item, a seat belt release menu item, and an engine off menu item.
Claim 1:
A mobile station including a plurality of wheels, comprising: a receiver which receives location information; and a controller which: determines the location of the mobile station using the location information; determines whether the mobile station is in an energy refilling area based upon the determined location of the mobile station; and renders an energy refilling menu when it is determined that the mobile station is in an energy refilling area! wherein the energy refilling menu comprises at least one selection item which comprises at least one of an energy refilling menu item, a refueling menu item, a door open menu item, a seat belt  release menu item, and an engine off menu item.
Claim 30:
A method of operating a mobile station, the method performed by at least one controller and comprising acts of: receiving, by a receiver, location information; determining 
least one of a refilling menu item, a refueling menu item, a door open menu item, a seat belt release menu item, and an engine off menu item.

A method of operating a mobile station including a plurality of wheels, the method performed by at least one controller and comprising acts of: receiving, by a receiver, 

A mobile station, comprising: a receiver which receives location information; and a controller which: determines the location of the mobile station using the location information; determines whether the mobile station is in an energy refilling area based upon the determined location of the mobile station; and renders an energy refilling menu when it is determined that the mobile station 

A mobile station including a plurality of wheels, comprising: a receiver which receives location information; and a controller which: determines the location of the mobile station using the location information; determines whether the mobile station is in an energy refilling area based upon the determined location of the mobile station; and renders an energy refilling menu when it is determined 


Allowable Subject Matter
5.     Note: If applicant can overcome the rejection above, it appears claims 22-41 would be allowable.
        Claims 22-41 are allowed.
        The following is an examiner’s statement of reasons for allowance:
        Regarding claims 22, and 30, patentability resides in “renders an energy refilling menu when it is determined that the mobile station is in an energy refilling area, wherein the energy refilling menu comprises at least one selection item which comprises at least one of an energy refilling menu item, a refueling menu item, a door open menu item, a seat belt release menu item, and an engine off menu item”, in combination with the other limitations of the claim.
         Regarding claim 38, patentability resides in “renders an energy refilling menu when it is determined that the mobile station is in an energy refilling area, wherein the energy refilling menu includes a fuel suggestion”, in combination with the other limitations of the claim.

Response to Arguments
6.    Applicant's arguments with respect to claims 22-41 has been considered but are moot in view of the new ground(s) of rejection.


Conclusion

       a. Kaltsukis (US 2005/0136885) discloses emergency conference calling system.
       b. Yokota et al. (US 6,810,328) disclose navigation method and system for indicating area-specfic traffic information.
       c. Olson et al. (US 2003/0197595) disclose system and method for wireless control of multiple remote electronic systems.

8.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung Nguyen whose telephone number is 571-272-2968. The examiner can normally be reached on Monday to Friday from 9:00am to 5:30pm.

        Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685